Title: To Thomas Jefferson from Albert Gallatin, 16 August 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  New York 16th Augt. 1804
               
               Your three letters of 29th ulto., and of 3d & 7th. instt. reached me all together and only day before yesterday: what detained the first so long I cannot understand.
               M. Dickerson has had a relapse of the bilious fever, and, though with great reluctance, is obliged, in obedience to his Physicians, to abandon the idea of going this autumn to New Orleans. I am altogether at a loss to select another proper character in Pennsylvania. Young Sergeant is the only one I have heard of, of sufficient abilities, and his establishment and prospects being very good I doubt whether he would accept. Shall I, however, write to him? Shall we wait for Dickerson till winter? or can you not select another person. I will wait for your orders.
               Old Mr Neufville is dead & his son is as yet the only applicant to me: I am compelled to withdraw my recommendation in favour of Crofts, as there is a formal complaint by his colleagues of non attendance, neglect of his duties, and not accounting for the application of the monies he had received. It is probable, that the complaint is well founded; and until he shall clear himself an appointmt. would be improper. There is no time to be lost, as the commission must be transmitted &a. in time for the calculations & payment of interest, which falls due 1st October. You must I presume, chose between Neufville & D’Oyley: if by the laws of the State there is incompatibility of offices, D’Oyley is probably better provided as he is, than by the office of Commr. of loans; and the application of Freneau who is, as I understand, a friend of D’Oyley renders it probable. Of Neufville’s politics I know nothing.
               The papers respecting Samuel Travis are returned: it seems that there can be no doubt of the propriety of appointing him.
               The Collector of Hampton is dead. There are two applicants—Jones and Armistead. Mr Newton recommends a third Broadie who probably should be preferred. The papers are enclosed.
               I will leave this for Washington on the 3d Septer.
               With great respect & attachment Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
            